Citation Nr: 0429179	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1965, including service in the Republic of Vietnam 
from August to October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO decision which, in 
pertinent part, denied service connection for a skin rash and 
skin cancer claimed as secondary to herbicide exposure in 
during active duty in Vietnam.  In a September 2003 RO 
decision, service connection for PTSD was also denied.  

A videoconference hearing was held in September 2004, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

The evidence shows that the veteran has been diagnosed with 
psoriasis, and seborrhea dermatitis.  The medical records 
also reflect a history of treatment for basal cell carcinoma.  
These conditions are not listed among the disease subject to 
presumptive service connection on the basis of exposure to 
herbicides in service under 38 U.S.C.A. § 1116(a).  Service 
connection could, nonetheless, be established by competent 
evidence linking such conditions to herbicide exposure in 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

As noted, the veteran has findings of current skin disease.  
The psychologist who provided a July 2003 psychiatric 
examination opined that the veteran had a current skin fungus 
that was incurred in Vietnam.  There is, however, no showing 
that the psychologist possessed any expertise in the field of 
dermatology.  In any event, the veteran essentially testified 
to a continuity of skin symptomatology since service.  A 
dermatology examination is needed to obtain a competent 
opinion as to the relationship between any current skin 
disease and service.

On the VA examination for PTSD in July 2003, the examiner 
noted that the veteran complained of flashbacks and dreams of 
"being in the war."  The examiner diagnosed PTSD, but did 
not specify the stressors supporting that diagnosis.  At his 
recent hearing, the veteran reported that his stressors 
consisted of coming under enemy fire.  Elsewhere the veteran 
has reported stressors consisting of retrieving the dead from 
downed helicopters, and seeing two people killed.

The United States Armed Services Center for Unit Research of 
Records (USASCRUR) reported in May 2004, that it found no 
evidence that the veteran's unit was involved in retrieval of 
bodies from downed helicopters, and that the unit sustained 
no casualties during the period the veteran was in Vietnam.  
It did confirm that elements of the veteran's battalion were 
subject to sporadic sniper fire from  Viet Cong guerilla 
parties, but noted a report for the quarter ending September 
30, 1965, in which it was commented that "in actuality very 
little hostile enemy activity was encountered.  A few single 
sniper rounds were received at various sites."

The VA examiner did not have access to the USASCRUR report.  
Additional opinion is needed as to the stressors supporting 
the diagnosis of PTSD.  

In a statement dated in June 2003, a counselor at a Vet 
Center reported that the veteran had been receiving 
counseling for PTSD since July 2002.  Records of this 
treatment are not associated with the claims folder.  VA has 
an obligation to seek records of treatment reported by 
medical professionals.  Massey v. Brown, 7 Vet. App. 204 
(1994) 

Accordingly, this case is REMANDED for the following action:


1.  The AMC or RO should take the 
necessary steps to obtain all records of 
the veteran's treatment for PTSD at the 
Greenville, South Carolina Vet Center.  

2.  The veteran should be afforded a 
dermatology examination.  The examiner 
should be provided with the veteran's 
claims folder for review in conjunction 
with the examination.  The examiner 
should report any skin diseases or 
disabilities.  For each such disease or 
disability, the examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that it is related to active 
service, to include herbicide exposure.  

3.  The AMC or RO should afford the 
veteran a psychiatric examination.  The 
examiner should review the claims folder.  
Following examination and review of the 
claims folder, the examiner should report 
whether the veteran meets the criteria 
for a diagnosis of PTSD, and if so, 
should report the stressors supporting 
that diagnosis.

4.  The AMC or RO should then re-
adjudicate the claims, and, if they 
remain denied, issue a supplemental 
statement of the case.  

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




